19 F.3d 32
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Seth W. YERRINGTON, Debtor.Luba YERRINGTON, Appellee,v.Seth W. YERRINGTON, Appellant.
No. 92-36791.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 4, 1994.*Decided March 3, 1994.

Before:  REAVLEY,** SKOPIL, and LEAVY, Circuit Judges.


1
MEMORANDUM***


2
Seth Yerrington ("Debtor") appeals from a decision of the Ninth Circuit Bankruptcy Appellate Panel ("BAP"), unanimously reversing a bankruptcy court ruling in his favor.   See In re Yerrington, 144 B.R. 96 (Bankr. 9th Cir.1992).  Debtor asserts a single issue on appeal:  For purposes of 11 U.S.C. Sec. 522(f)(1), did he have a pre-dissolution interest in homestead property to which a judicial lien subsequently attached?   The BAP answered the question in the negative, and we agree with that determination.   See In re Catli, 999 F.2d 1405, 1407-1408 (9th Cir.1993) (construing 11 U.S.C. Sec. 522(f)(1) in light of  Farrey v. Sanderfoot, 500 U.S. 291, ----, 111 S.Ct. 1825, 1827-28, 1830-31 (1991)).


3
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable Thomas M. Reavley, Senior Judge, United States Court of Appeals for the Fifth Circuit, sitting by designation


***
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3